Order entered August 1, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00148-CR

                       MICHAEL ERIC PENNINGTON, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 401st Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 401-82879-2016

                                         ORDER
       The clerk’s record, filed May 31, 2018, shows that court reporters Susan Maienschein,

and Tonya Lebo filed Deputy Reporter Statements that they were court reporters on January 25,

2018 and January 29, 2018 respectively. The record also shows that appellant, who was found to

be indigent, notified court reporter Kim Tinsley and court coordinator Kim Quillin on February

10 and court reporters Susan Maienschein, and Tonya Lebo on February 16 of his request for the

reporter’s record in this appeal. The reporter’s record was due June 12, 2018. When it was not

timely filed, we notified reporters Susan Maienschein, Tonya Lebo, and Kim Tinsley by postcard

dated June 15, 2018 that the record was overdue. We instructed them to file, by July 16, the

reporter’s record. To date, the reporter’s record has not been filed and no court reporter has

communicated with this Court.
       We ORDER court reporters Susan Maienschein, Tonya Lebo, and Kim Tinsley to file,

within TWENTY DAYS of the date of this order, the complete reporter’s record in the above

appeal. We caution Susan Maienschein, Tonya Lebo, and Kim Tinsley that the failure to do so

will result in the Court taking whatever remedies it has available to ensure that the appeal

proceeds in a timely fashion, which may include ordering that the court reporters not sit until the

complete reporters record is filed.

       We DIRECT the Clerk to send copies of this order to the Honorable Mark Rusch,

Presiding Judge, 401st Judicial District Court; Kim Tinsely, official court reporter, 401st Judicial

District Court; Susan Maienschein, deputy court reporter, 401st Judicial District Court; Tonya

Lebo, deputy court reporter, 401st Judicial District Court; and to counsel for all parties.

                                                      /s/     LANA MYERS
                                                              JUSTICE